DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims [17-21] are objected to because of the following informalities:  Claims [17-21] recites the limitation “The system” in line one of each claim, it is meant to be “the foldable smart phone” .  Appropriate correction is required.
 3. Claim 21 is further objected due to its erroneous dependency, the dependency of claim 21 should be changed to claim 16.  Appropriate correction is required. 


Preliminary Amendment
4. The preliminary amendment filed on 12/12/2019 has been acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5. Claim(s) [2-21]is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kawak (US. 2014/0098188).


Re Claim 2, Kawak discloses  a computer-implemented method (see fig. 20,  all steps) comprising: generating, by a foldable smart phone that includes two or more cameras (see 5, 4 fig. 19 and ¶0095, a smart phone), images by each of the two or more cameras, each image being annotated with fold angle information; determining (¶0199, The angle guide 39 may directly display directions and degrees of movements of imaging units to the user and display angles changing according to changes of angles of the imaging units. Alternatively, the angle guide 39 may display an image at an angle at which the imaging unit performs photographing, on the first display unit 190a), by the foldable smart phone, that a particular image generated by one of the two or more cameras of the foldable smart phone at least partially overlaps a particular image generated by another of the two or more cameras of the foldable smart phone (¶0203, The panorama image refers to one continuous image that is generated by connecting overlapping portions of images to one another), then generating a panoramic image based at least on some of the images of the two or more cameras and the fold angle information (see 2 fig. 23 and ¶ 0204, a predetermined rectangular shape may be cropped from the initially generated panorama image 22); and providing, by the foldable smart phone, the panoramic image for output (see 22, fig. 23 view 2 and  ¶ 0204, a predetermined rectangular shape may be cropped from the initially generated panorama image 22. If an automatic crop 43 is selected, the display unit displays a 

Re Claim 3,  Kwak  further discloses, wherein each camera is associated with a respective pivotable side of the foldable smart phone (see 141a, 142b figs. 15,22 and ¶ 0199) 

Re Claim 4, Kwak further discloses , wherein the images are generated as the foldable smart phone is closed (see for example fig. 19, view 2). 

Re Claim 5, Kwak further discloses wherein the images are generated as the foldable smart phone is opened (see fig. 15, images displayed while the mobile phone is open as depicted in fig. 15). 

Re Claim 6, Kwak further  discloses, wherein the images of each camera are generated independently of each other (see fig. 15, the images are displayed independently in each display as depicted in fig. 15.). 

Re Claim 7 Kwak further discloses, comprising: generating a first camera panoramic image based on the images generated by a first camera of the two or more cameras (see fig. 15, 142 a); and generating a second camera panoramic image based on the images generated by a second camera of the two or more cameras (see 141a fig. 15), wherein generating the panoramic image comprises generating a stitched-together panoramic image based on the first camera panoramic image and the second camera panoramic image (see fig. 23 view 2 and ¶¶ 0203 and 0204, The 

Re Claim 8, Kwak further discloses, wherein determining that a particular image generated by one of the two or more cameras of the foldable smart phone at least partially overlaps a particular image generated by another of the two or more cameras of the foldable smart phone comprises determining that a portion of the particular image generated by the one of the two or more cameras includes a 3D element that is also included in a portion of the particular image generated by the another of the two or more cameras (¶0217, the controller 130 may control a photographing process to generate a 3D image content by simultaneously using first and second imaging units and a photographing process to generate a panorama image content). 

Re Claim 9, Claim 9 is a program for executing the steps of claim 2, thus analyzed and rejected by the same reasoning. 

Re Claim 10, Claim  10 is a program for executing the steps of claim 3, thus analyzed and rejected by the same reasoning. 


Re Claim 11, Claim 11 is a program for executing the steps of claim 4, thus analyzed and rejected by the same reasoning. 

Re Claim 12, Claim 12 is a program for executing the steps of claim 5, thus analyzed and rejected by the same reasoning. 

Re Claim 13, Claim 13 is a program for executing the steps of claim 6, thus analyzed and rejected by the same reasoning. 

Re Claim 14, Claim 14 is a program for executing the steps of claim 7, thus analyzed and rejected by the same reasoning. 


Re Claim 15, Claim 15 is a program for executing the steps of claim 8, thus analyzed and rejected by the same reasoning. 

Re Claim 16, claim 16 except a few changes in wording has same limitation as claim 2 above thus analyzed and rejected by the same reasoning.

Re Claim 17, claim 17 except a few changes in wording has same limitation as claim 3 above thus analyzed and rejected by the same reasoning.

Re Claim 18, claim 18 except a few changes in wording has same limitation as claim 4 above thus analyzed and rejected by the same reasoning.

Re Claim 19, claim 19 except a few changes in wording has same limitation as claim 5 above thus analyzed and rejected by the same reasoning.

Re Claim 20, claim 20  except a few changes in wording has same limitation as claim 6 above thus analyzed and rejected by the same reasoning.

Re Claim 21, claim 21 except a few changes in wording has same limitation as claim 7 above thus analyzed and rejected by the same reasoning.

                                                                              Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698